DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 7477284 B2) in view of ISHIDA (US 20110249149 A1).
Regarding claims 1 and 10,  Peleg teaches an image transmission device (11A of fig. 1) for transmitting a set of N composite images (51a-51e of fig. 5) based on a set of N primary images (50(1)-50(3) of fig. 5) to an image reception device (fig. 1, transmission device 11 and receiving device 12), wherein N is greater or equal 2 (51a-51e of fig. 5), 
wherein the image transmission device (11A of fig. 1) comprises: 
a processing circuitry (11A of fig. 1, details in figure 3, processing unit 32) configured to carry out operations of: 

generating the N composite images (51a-51e of fig. e) by placing each image portion of each of the N primary images into one of the N composite images such that each composite image, of the N composite images, comprises image portions from two or more of the N primary images (a1, a2, a3, 51a and b1, b2, b3, and 51b of fig. 5); and 
a communication interface configured to carry out transmitting the N composite images to the image reception device (11A of fig. 1, see details in figure 3, 34 of fig. 3).
Peleg suggests that the N primary images has a depth with it (11A-11N of fig.1 and Col. 8, lines 41-44) and different focus of Image A, Image B, and Image C to  different viewers (Col. 8, lines 41-48, Col. 13, lines 1-10; Figure 6).
However, Peleg is silent about wherein each of the N primary images has a focus distance associated with it.
Ishida teaches a system (fig. 1) for creating composite images (411…413 of fig. 6B) by placing each portion of the captured images (401-405 of fig. 6B, [0117]), and wherein each of the N primary images (the captured images 372-374 of fig. 5A) has a focus distance associated with it (fig. 7, [0096, 0099]).
Taking the teachings of Peleg and Ishida together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the focus distance of Ishida to improve the field of views and the stitched video data.
Regarding claim 2, Peleg further teaches the image transmission device of claim 1, 
wherein the processing circuitry is configured to place any two image portions of any one of the N primary images into different composite images in accordance with the two image 
Regarding claim 3, Peleg further teaches the image transmission device of claim 1, wherein the communication interface is configured to transmit, during the transmitting, the N composite images in a predefined sequence to the image reception device (34 of fig. 3, 51a-51e of fig. 5, sequence).
Regarding claim 4, Peleg further teaches the image transmission device of claim 1, wherein the processing circuitry is configured to place any two corresponding image portions of any two of the N primary images into different composite images (c1, c2 and c3 of fig. 5, see also 411 of figs. 6B, 9 and 10 of Ishida).
Regarding claim 5, Peleg further teaches the image transmission device of claim 1, wherein the N primary images are identical in size and shape, and wherein the processing circuitry is configured to partition, during the partitioning, the N primary images into image portions in a same manner (50(a)-50(3) of fig. 5).
Regarding claim 6, Peleg further teaches the image transmission device of claim 5, wherein the processing circuitry is configured to place each image portion of each of the primary images at the same position within the composite image as in a primary image of the N primary images (51a-51e of fig. 5). 
Regarding claim 7, Peleg further teaches the image transmission device of claim 1, wherein the image portions of the N primary images have a rectangular or quadratic shape (a1-e3 of fig. 5).

Regarding claim 9, Peleg further teaches the image transmission device of claim 1, wherein the N primary images are images of a video frame (video camera 21 of fig. 2 generates a video frame).
Regarding claims 11 and 14,  Peleg teaches an image reception device (12A of fig. 1) for receiving a set of composite images from an image transmission device (11A of fig. 1, see details in figure 4), wherein the image reception device comprises: 
a communication interface (40 of fig. 4) configured to receive the set of composite images (51a-51e of fig. 5) from the image transmission device, 
wherein the composite images (51a-51e of fig. 5) are based on a set of N primary images (50(1)-50(3) of fig. 5), wherein N is greater or equal 2 (51a-513 of fig. 5), 
wherein each primary image, of the N primary images, has a focus distance associated therewith, and
wherein each composite image, of the composite images, comprises image portions from two or more of the N primary images (a1, a2, a3; b1, b2, b3 of fig. 5); and 
a processing circuitry (41 of fig. 4) configured to reconstruct the N primary images from the set of composite images by placing each image portion of each of the composite images into one of the N primary images (51a-51e of fig. 5).
Peleg suggests that the N primary images has a depth with it (11A-11N of fig.1 and Col. 8, lines 41-44) and different focus of Image A, Image B, and Image C to  different viewers (Col. 8, lines 41-48, Col. 13, lines 1-10; Figure 6).

Ishida teaches a system (fig. 1) for creating composite images (411…413 of fig. 6B) by placing each portion of the captured images (401-405 of fig. 6B, [0117]), and wherein each of the N primary images (captured images 372-374 of fig. 5A) has a focus distance associated with it (fig. 7, [0096, 0099]).
Taking the teachings of Peleg and Ishida together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the focus distance of Ishida to improve the field of views and the stitched video data.
Regarding claim 12, Peleg further teaches the image reception device of claim 11, wherein the processing circuitry is configured to reconstruct the N primary images in an approximate manner from the set of composite images in accordance with the set of composite images including one or more, but less than N, composite images (41 of fig. 1, decoder reconstructs images, image A of fig. 6).
Regarding claim 13, Peleg further teaches the image reception device of claim 12, wherein the processing circuitry is configured to reconstruct the N primary images in an approximate manner by reconstructing a missing image portion of one of the N primary images based on one or more available image portions (Image B of fig. 6, 51b of fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogawara (US 10474414 B2) discloses an image display system, information processing apparatus, and image display method.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425